Citation Nr: 1116012	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot and toenail disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979.  He also had subsequent service in the Army Reserves from August 1979 to April 1984 and in the Army National Guard from July 1984 to July 1985 with periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran filed an original claim for service connection for a bilateral foot and toenail disorder in February 2004 that was denied in a November 2004 final rating decision.  However, subsequent to that determination, additional service treatment records were received, and such records are relevant to the claim.  Thus, in accordance with 38 C.F.R. § 3.156(c)(1) (2010), the claim will now be reconsidered on the merits.  

In October 2009, the Board remanded the Veteran's claim for additional development.  The RO was to verify all periods of active duty for training (ACDUTRA) with the Army Reserves and/or Army National Guard and the Veteran was to be provided with a VA examination in order to obtain an etiological opinion regarding the relationship between the Veteran's claimed disability and the occurrence of a claimed bilateral foot injury during service.  This development has been completed, and the appeal has been returned to the Board for further appellate review.

The issue of aid and attendance benefits has been raised by the record in correspondence dated October 2010 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The only medical opinion to address the etiology of the Veteran's claimed bilateral foot and toenail disorder weighs against a finding of any relationship with the Veteran's claimed bilateral foot injury during service.  

3. The evidence of record does not show the presence of a bilateral foot and toenail disorder since the Veteran filed his claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot and toenail disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in March 2004, September 2005, and April 2006 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2006 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Board notes, that with the exception of an April 1975 enlistment examination and service treatment records dated April and May 1980, the Veteran's service treatment records are not available and attempts to secure them have proved futile.  38 C.F.R. § 3.159.  The RO advised the Veteran of the missing service treatment records in a December 2005 letter.  He has been advised to submit documents that relate his disability to service.  In August 2006, the RO made a formal finding of unavailability of the Veteran's service treatment records.

Accordingly, the Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. App. 46, 51 (1996).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to all treatment for the claimed disorder described by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes limited service treatment records, Social Security Administration (SSA) records, private treatment records, two buddy statements, a lay statement from the Veteran's wife, and statements from the Veteran and his representative.  The Veteran was also afforded a VA examination.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

At the outset, the Board notes that in this case, the Veteran had ACDUTRA during basic training from May to August in 1979, 14 days in June 1981, 14 days in June 1982, and 14 days in July 1983.  The Veteran had periods of INACDUTRA between the aforementioned periods of ACDUCTRA with the Army Reserves through April 1984 and with the National Guard from August 1984 to September 1985.  As the claimed disability is an injury, service connection may potentially be granted based upon an injury incurred or aggravated during either ACDUTRA or INACDUTRA.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that he sustained a bilateral foot injury at the New Cumberland Army Base during a July 1983 period of ACDUTRA.  Specifically, the Veteran asserts that both of his feet were injured by a pallet being moved by a forklift whereby his feet were badly bruised causing him to be placed on crutches for approximately two weeks after the incident.  The Veteran asserts that following the injury, both toe nails fell off and he has experienced pain in his right foot from that time to the present.  The Veteran further contends that a right foot disability is confirmed by the findings in a July 1998 disability evaluation which was used and accepted by the administrative judge in a 1999 SSA disability hearing.  His statements regarding the alleged in-service bilateral foot injury are consistent with verified dates of ACDUTRA and with his military occupational specialty (MOS) of a material storage and handling specialist and are found to be credible.

In this case, the limited service treatment records show that at an April 1979 enlistment examination, there was no indication of a bilateral foot or toenail disorder.  In April 1980, a service treatment report noted bilateral hematomas on both great toes secondary to ill fitting boots.  On that occasion, the Veteran reported that he began experiencing problems a few weeks prior.  In May 1980, a service treatment record noted complaints of continued pain in the great toes.  The left toenail was drilled to check for pressure and was negative.  Lighter shoes and double socks	 were recommended.  

Significantly, the earliest post-service evidence of the claimed bilateral foot and toenail disorder is a July 1998 Social Security disability evaluation, nearly 13 years following the Veteran's discharge from the Army National Guard.  On that occasion, the evaluator noted the extensor hallucis longus strength to be 4+/5 intermittently, which quickly went to complete weakness.  A similar situation was noted with attempted examination of plantar flexion of the foot.  The Veteran would not heel and toe rise and he walked with a very slow, wide-based gait.  Significantly, however, the evaluator noted that concerning weakness, he wondered about the Veteran's cooperation with the examination, which he stated made it very difficult to really have any determination as to the level of the Veteran's disability.  In addition, a July 1998 private treatment report merely noted complaints of foot pain.  An x-ray of the left foot due to ankle pain showed no bony abnormalities.  

In January 1999, a private treatment report noted complaints of intermittent pain in the toes.  The diagnostic assessment indicated questionable early diabetes.

More than two years later, in April 2001, a private treatment report noted an infected ingrown toenail on the second digit of the left foot.  A permanent nail correction was performed.  At a May 2001 follow up appointment, it was noted that the Veteran had done well with the permanent nail correction and the area appeared to be healing nicely.  The Veteran voiced no complaints and he was directed to follow up on an as needed basis.  

In September 2001, a private treatment report noted an acute episode of gout, manifested by swelling, redness, and extreme pain around the great toe joint on the right foot.  It was noted that the Veteran reported that he had never experienced gout before.  X-rays were negative for any findings of chronic gouty arthritis.  

In November 2001, a private treatment report noted the Veteran's report that gout was waxing and waning.  A history of diabetes was also noted.  Gout and edema of the right big toe were noted.

In January 2002, a private treatment report noted infected ingrown toenails involving the right great toe on its lateral aspect and the right 4th toe on its lateral aspect.  The diagnostic impression was onychocryptosis with paronychia of the right hallux fibular nail aspect and of the right 4th distal fibular nail aspect.  Treatment consisted of chemo matricectomy of both the right hallux fibular border and the right 4th digit fibular border.  

In April 2002, a private treatment report noted an infected nail border on the medial aspect of the right great toe.  It was noted that the areas treated in January 2002 had healed nicely.  A permanent nail correction was performed.  

In April 2004, the Veteran's spouse submitted a statement indicating that she remembered the Veteran returning home from active duty on crutches.  She stated that both feet were severely bruised, swollen, discolored, and there were holes that had been drilled into both big toenails by the doctor.  Several weeks later both big toenails fell off and the Veteran has complained of problems with his right foot ever since.

In August 2005, a buddy statement was received from the a fellow service member.  He stated that he remembered the Veteran's feet being injured by a forklift during one of their yearly 2 week training sessions.  He remembered the Veteran being on crutches with his feet wrapped in bandages.  

A letter from another service member was received, however, it did not contain any favorable information regarding this claim.

In accordance with the Board's September 2009 remand directives, the Veteran underwent a VA foot examination and evaluation in November 2009.  Following a review of the claims file, to include the relevant service treatment reports, and following a physical examination of the feet with range of motion testing, the examiner opined that the Veteran's feet and toenails were normal.  She further stated that the bilateral hematomas of the toenails secondary to ill-fitting boots during service had completely resolved without residuals.  The examiner opined that it was less likely than not (less than a 50 percent probability) that there is an associated residual injury from the two episodes of injury to the feet while the Veteran was in the military service (i.e., the injury as reported by the Veteran, and the documented bilateral foot injury secondary to ill fitting boots in April and May 1980). 

Analysis

In this case, the service treatment records establish that an event or injury concerning the feet occurred during service.  In addition the Board acknowledges that the record contains competent medical evidence of intermittent ingrown toenails, bacterial infections, and gout starting 13 years after service.  However, the evidence fails to link such conditions to any incident of the Veteran's military service and the medical evidence fails to show continuity of symptoms.  In fact, as noted earlier, the November 2009 VA examiner diagnosed the Veteran with normal feet and toenails.  The examiner noted the treatment records containing "vague" complaints of foot pain.  However, despite the questionable finding of bilateral weakness of the feet in the July 1998 disability evaluation, upon physical examination on this occasion, the Veteran's feet and toes had normal range of motion and strength.  No weakness or loss of function was noted upon repetitive use.  No deformities of the feet or toes were visible.  Accordingly, she opined that there was no evidence of any residuals effects from the in-service bilateral foot injuries.

In addition, the Board finds that the competent medical evidence of record fails to show that the claimed bilateral foot and toenail disorder is chronic.  Specifically, while the medical evidence does show post service treatment for intermittent infected and ingrown toenails, as well as a diagnosis of gout, the first post-service medical record indicating any bilateral foot disorder is the 1998 disability evaluation, approximately 13 years following the Veterans discharge.  While the Veteran his wife have indicated that the Veteran has experienced pain in his right foot since his military service, neither the July 1998 x-ray of the left foot, nor the September 2001 x-ray of both feet showed any abnormalities of the feet, nor were there any objective physical findings noted with the exception of pain which was diagnosed as gout.  According to the Veteran's self report, symptoms of gout did not occur at any time prior to the September 2001 diagnosis.  Further, an x-ray performed on that occasion did not show chronic gouty arthritis.  This length of time is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, the private treatment records and the November 2009 VA foot examination indicate that the Veteran's post service foot conditions of ingrown toe nails and bacterial infections were acute conditions that "healed nicely" and resolved following treatment.  This is further evidenced by the fact that the record does not indicate any further complaints of or treatment for those conditions or incidents since April 2002.  

Finally, the Board acknowledges the Veteran's assertions that the July 1998 SSA disability evaluation report, which he stated was accepted as evidence of a disability at his SSA disability hearing, proves the presence of a bilateral foot disorder.  However, the Board notes that the examiner noted doubts as to the accuracy of the results of that evaluation.  Accordingly, that evaluation is entitled to little if any probative value.  In that regard, it is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The Veteran and his wife, without medical training, do not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting their own statements.  While the Veteran and his wife may attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain or the visual condition of the Veteran's foot upon his return from service, they are not competent to offer a medical conclusion.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, nor do the Veteran and his wife assert, that they have medical training to provide competent medical evidence as to the etiology of the claimed bilateral foot and toenail disorder.

Given that the record fails to link the Veteran's claimed bilateral foot and toe nail disorder to military service, and because the competent medical evidence of record fails to show chronicity of the claimed disability, service connection for a bilateral foot disorder must be denied.  A veteran seeking disability benefits must establish not only the existence of an injury or event during service, but he must also establish the presence of a current disability, as well as an etiological connection between his military service and the disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  Presently there is no competent and credible evidence of a nexus between the Veteran's current claimed foot and toenail disorder and his military service.  In addition, the evidence does not establish continuity of symptomatology of the Veteran's claimed foot and toenail disorder.  Also, the evidence does not show the presence of a bilateral foot disorder since the Veteran filed his claim.  His treatment records since 2004 are negative for references to a bilateral foot disorder, and the November 2009 VA examination showed that his feet were normal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claim and service connection is denied.


ORDER

Entitlement to service connection for a bilateral foot and toenail disorder is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


